  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 1 of 15 Page ID #:566




Hollywood uncensored
Before last Sunday's Oscars, arch-rival movie moguls Harvey Weinstein and Jeffrey
Katzenberg amused themselves and 700 show business guests with a savage, over-the-
top skit that left no titan untouched, least of all themselves.

By NIKKI FINKE PUBLISHED MARCH 29, 2002 12:50AM (EST)




   view in app         comments          save




Y
          ou wouldn't believe what Hollywood titans do for fun when the cameras aren't on them
          and the reporters' pencils are put away: They call each other terrible names and insult
          innocent people and say exactly what's on their minds. And then they laugh about it.


Last Saturday, on the eve of the 74th Academy Awards, Miramax held its pre-Oscar party at the
Mondrian Hotel on Sunset Strip, an annual event put on by the entertainment company's founders,
Harvey and Bob Weinstein, that is best known for its irreverent Hollywood satires featuring the two
                                                                                                      ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 2 of 15 Page ID #:567
moguls' favorite players, like Kevin Spacey, Matt Damon, Ben Affleck and Gwyneth Paltrow. Little
wonder that Robin Williams one year introduced the Miramax soiree by saying, "I want to welcome
you to the Weinstein bar mitzvah." It's exactly that kind of feeling: a family get-together.


That is, if your kinfolk are the Corleone family.


Though snippets often make it into the press, the entire evening is supposed to be off the record for
the media. Well, I wasn't invited to this year's party so I'm not bound by Miramax's rules. (In the
interest of full disclosure, I am in a dispute with Miramax's parent company, Disney, over two articles
I wrote for the New York Post about the ongoing Disney legal battle over "Winnie the Pooh"
royalties.) Not only did I have many friends at last Saturday's party, but I also have a rough
transcript of the climactic, jaw-dropping skit from one of the revelers.



                                              Advertisement:




My review? This year's uncensored yuck-fest will be remembered for a long, long time to come.


It wasn't just that, after the down-and-dirtiest Oscar campaign in history, rival studio moguls came to
break bread with Miramax, including Universal's Ron Meyer and Stacey Snider ( "A Beautiful
                                                                                                      ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 3 of 15 Page ID #:568
Mind"), Dreamworks' Jeffrey Katzenberg and Terry Press ("Shrek" and "A Beautiful Mind"), 20th
Century Fox's Jim Gianopulos ("Moulin Rouge") and USA Films' Scott Greenstein ("Gosford Park").


It wasn't just that actor Benjamin Bratt narrated a spoof titled "Amelie of West Hollywood," which
made shameless fun of homosexuals. On the morning that the Oscar nominations were announced,
Bratt intoned, Universal's Snider was trying to track down John Nash, the Princeton mathematician
who was the subject of "A Beautiful Mind," so the studio could put an end to the "he's gay" rumors
swirling in the media. "Unfortunately," Bratt continued, "he was in Key West with Rupert Everett."


No, what made the party was the evening's last skit, which most of the 700 people in attendance
watched with mouths agape. For starters, the satire was performed by none other than Weinstein
and Katzenberg themselves -- two bitter enemies who nearly every year battle brutally for the best
picture Oscar. For a time, Miramax had the edge, winning Oscars for both "The English Patient" and
"Shakespeare in Love," the latter of which upset Dreamworks' "Saving Private Ryan," leading to
charges and countercharges by both men. But lately Dreamworks has gained the upper hand,
winning back-to-back Oscars for "American Beauty" and "Gladiator" and co-producing "A Beautiful
Mind," which took the top award the following evening.



                                            Advertisement:




                                                                                                     ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 4 of 15 Page ID #:569
The festivities were held under a tent in the rear of the Mondrian, where the hotel's outdoor Sky Bar
and Asia de Cuba restaurant were turned into a Miramax playground, complete with stage. It was
here that the diminutive Katzenberg and the bulbous Weinstein came out dressed in full Roman
gladiator regalia, complete with chest armor, giant helmets and little skirts.


How they could stand to be on the same stage together, much less co-star in a skit, baffled the
Hollywood crowd. But afterward, representatives for both men claimed the two are "friends" -- a
Hollywood euphemism if ever there was one. "Harvey and Jeffrey kept running into each other at
pre-Oscar events and decided to do it," a Katzenberg insider explained. Echoed a Miramax source:
"Harvey and Jeffrey were having some fun at their own expense."


That the skit was rife with subtexts was a given, naturally. So for those who don't religiously read
Variety, we've footnoted a number of the industry references. The skit was set in Stacey Snider's
Universal office. Supposedly, Snider has called the two eternally feuding moguls in to broker a
peace. In fact, Universal co-produced "A Beautiful Mind" and traded its own charges with Miramax
during the Oscar campaign. Snider herself wisely chose to sit out the skit, watching instead from a
front-row table, so her role was played by actress Christina Applegate.



                                             Advertisement:




Before the action began, Miramax president Mark Gill announced that Katzenberg and Weinstein
were forced to portray themselves since they "would not approve a single one of our casting group

                                                                                                       ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 5 of 15 Page ID #:570
choices ... Let's bring on the gladiators." And with that, one of Hollywood's most bizarre shows
began:


Katzenberg (to Snider): Hello, darling. You look so beautiful today.


Weinstein: I timed that, Jeffrey. Exactly two seconds till your first suck-up.


Katzenberg: If you gained exactly one more pound, you could have come as Rome. (1)


Snider: I brought you here today because I have had enough. I can't take any more of the "he said,
she said" bull.


Weinstein: Who are you calling "she"?


Snider: First it was "Saving Private Ryan" against "Shakespeare in Love." Now all this backbiting
about "A Beautiful Mind."


Weinstein: I swear on the life of my driver, I never said any of this. But Nash was gay, wasn't he?



                                              Advertisement:




Katzenberg: Hey, looking at you in that outfit, you ought to know.


Weinstein: Shove it up your skirt, Sparky. (2)

                                                                                                      ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 6 of 15 Page ID #:571
Katzenberg: I think you seem to have forgotten. I bought your company. (3)


Weinstein: Yeah, in 1993, with Michael Eisner's money.


Katzenberg: Lucky for you, back then he still had some. (4)


Weinstein: Not that you ever saw any of it. (5)


Katzenberg: (to Snider) Does it turn you on when he talks dirty like that?


Snider: Jeffrey, if you're looking for a three-way, call Barry Diller. (6)


(Gasp from crowd)


Weinstein: Jeffrey has a lot of experience with three-ways. That's what he does for a living. (7)


Katzenberg (to crowd): Barry, I begged him to take that out. Honest to God, I begged him. (8)


Weinstein: Michael, Jeffrey made me put that line in. Honest to God, it wasn't me. (9)



                                               Advertisement:




Katzenberg: Well, we all know what a great sense of humor he has, Fatso.


Snider: This meeting is about me. The Academy Awards are about me. I am the daughter of a child
psychologist and a marriage counselor. I find their techniques come in handy in this job.           ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 7 of 15 Page ID #:572
Katzenberg (looking at Weinstein): We're not married.


Snider: I know. You're just fuck buddies.


Weinstein: Jeffrey, weren't you married to Keanu Reeves?


Katzenberg: That wasn't me. It was the other guy. (10)


(Hoots from crowd)


Snider: I want you both to take a deep breath. Now, take this teddy bear. I want you to cuddle your
teddy bear. (Looking at Katzenberg) Now, pretend your teddy bear is Harvey. Say something
sincere and nice to Harvey.


Katzenberg: Hello, baby.


Snider: Harvey, I want you to say exactly what's on your mind.



                                              Advertisement:




Katzenberg: I'll tell you what's on his mind. A freighter full of Krispy Kremes.


Snider: Harvey, how did that make you feel?


Weinstein: Horny.
                                                                                                      ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 8 of 15 Page ID #:573
Katzenberg: Stacey, ask him how he feels about the fact that his little brother has to save his ass
every day. (11)


Weinstein: You ought to know. Steven's been carrying you for years. (12)


Snider: What character should Jeffrey be, Harvey?


Weinstein: A dwarf: Greedy. (13)


Snider: What character should Harvey be, Jeffrey?


Katzenberg: Shrek, but without a single ounce of charm.


(With that, Weinstein takes his hands and tears off the head of the stuffed bear.)


Snider: Why did you do that to your teddy?


Weinstein: Because I'm fucking pissed off, OK?


Snider: I want you both to swear an oath of allegiance in the glorious pursuit of Oscar.



                                             Advertisement:




Katzenberg : Harvey, I love you.


Weinstein: Jeffrey, I love you more.                                                                  ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 9 of 15 Page ID #:574
Katzenberg: Listen, you fat fuck ...


Snider: You're both making me sick, get out of my office.


(Snider remains onstage but Katzenberg and Weinstein leave. Their voices are heard from
offstage.)


Katzenberg: Harvey, I've got an 18-wheeler called "Road to Perdition," and I'm going to drive it right
up your butt. (14)


Weinstein: You do that, and I'm going to get my "Gangs of New York" to get medieval with your ass.
(15)


Katzenberg: Stacey is a repressed shiksa (16) wannabe.


Weinstein: You know, she's a lesbian.


Katzenberg: Really? That's cool.


(A male secretary, played by actor Hugh Jackman, walks into Snider's office.)



                                            Advertisement:




Jackman: Is there anything else?

                                                                                                     ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 10 of 15 Page ID #:575
Snider: Why don't you come in and close the door.


(Snider and Jackman start making out feverishly.)


(1) Harvey Weinstein is obese. Also, Weinstein's overbudget, schedule-busting Miramax picture,
"Gangs of New York," was filmed in Rome for weeks and weeks.


(2) "Sparky" is Katzenberg's nickname.


(3) Disney bought Miramax when Katzenberg was still chairman of Walt Disney Studios.


(4) Eisner did not receive a bonus for 2001 because the Walt Disney Co. had a disastrous year
financially and its stock price remains depressed.


(5) Katzenberg's ugly contractual dispute with Disney ended when both sides finally agreed to a
reported $275 million award for Katzenberg.


(6) Entertainment mogul Barry Diller, who recently married designer Diane von Furstenberg, has
often been the subject of rumors and reports questioning his sexuality. Diller is often joined at the
hip with gay friends like David Geffen and Sandy Gallin.



                                             Advertisement:




(7) Katzenberg is a business partner in Dreamworks SKG with Steven Spielberg and David Geffen.
S is for Spielberg, K is for Katzenberg and G is for Geffen.                                            ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 11 of 15 Page ID #:576
(8) Barry Diller is not known for having much of a sense of humor.


(9) Michael Eisner is not known for having much of a sense of humor. Diller was Eisner's boss at
Paramount Pictures years ago.


(10) A ridiculous but persistent rumor had Keanu Reeves "married" to Katzenberg's Dreamworks
business partner, David Geffen. Both Reeves and Geffen have denied the rumor.


(11) It is well known that Harvey Weinstein's brother, Bob Weinstein, helps keep highbrow Miramax
afloat with Bob's lowbrow but also very profitable studio Dimension Films.


(12) It is well known that Dreamworks would not be nearly as profitable or award-winning a studio
without the involvement of Steven Spielberg.


(13) Because of Katzenberg's contract dispute, Disney representatives kept referring to Katzenberg
as "greedy."



                                           Advertisement:




(14) Dreamworks' upcoming "Road to Perdition" is a Sam Mendes-directed film starring Tom Hanks
as a hitman who goes on the run and seeks vengeance when members of his family are murdered
during gangland wars in 1930s Chicago.



                                                                                                    ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 12 of 15 Page ID #:577
(15) Miramax's upcoming "Gangs of New York" is a Martin Scorsese-directed film starring Leonardo
diCaprio as a young man who seeks vengeance against the man who murdered his father as a
result of gang warfare between the Irish and Italian gangs in New York City between 1840 and
1863.


(16) The kind of girl that Jewish movie moguls tend to marry.




NIKKI FINKE
Nikki Finke is Salon's Hollywood correspondent and the West Coast editor for New York
magazine.

MORE FROM NIKKI FINKE




                                                                                               ×
  Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 13 of 15 Page ID #:578




Related Topics ------------------------------------------




 Related Articles




                                                                                       ×
Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 14 of 15 Page ID #:579




             Home      About    Staff   Contact     Privacy    Terms of Service      Archive     Go Ad Free



Copyright © 2021 Salon.com, LLC. Reproduction of material from any Salon pages without written permission is strictly
prohibited. SALON ® is registered in the U.S. Patent and Trademark Office as a trademark of Salon.com, LLC. Associated
Press articles: Copyright © 2016 The Associated Press. All rights reserved. This material may not be published, broadcast,
rewritten or redistributed.



                                                       DMCA Policy



                                           Do Not Sell My Personal Information




                                                                                                                             ×
Case 2:21-cv-00984-CBM-PD Document 28-9 Filed 08/02/21 Page 15 of 15 Page ID #:580




                                                                                     ×
